Citation Nr: 0311155	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for delayed wound 
healing as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for diarrhea and weight 
loss as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for hair loss as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for joint pain and 
soreness as a chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for muscle 
deterioration as a chronic disability resulting from an 
undiagnosed illness.

7.  Entitlement to service connection for psychiatric 
disability as a chronic disability resulting from an 
undiagnosed illness.

8.  Entitlement to service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  


Previously, this case was before the Board in April 2001 when 
it was remanded for additional development.  It appears that 
the RO fully complied with the Board's Remand instructions 
and made several attempts to obtain any outstanding VA 
medical records.

The veteran testified at a hearing at the RO in December 1999 
and before a  Veterans Law Judge (VLJ) in February 2001.  
Unfortunately, the Board no longer employs the VLJ who 
conducted the veteran's February 2001 hearing in Washington, 
DC.  In a letter sent in April 2003, the Board notified the 
veteran that, because the Board no longer employed the VLJ 
who conducted his February 2001 hearing, he was entitled to 
another hearing by a VLJ.  The veteran did not respond within 
the requisite thirty days indicating whether he wanted 
another hearing; therefore, he is presumed to not want 
another Board hearing.  38 C.F.R. § 20.704(d) (2002).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  The RO 
issued a supplemental statement of the case (SSOC) in 
December 2002 addressing the issues listed on the title page.  
The RO had also sent a letter to the veteran in September 
2002 informing him of the VCAA; however, such letter was 
returned as undeliverable.  There is no indication that the 
RO subsequently re-sent the VCAA notification letter to the 
more recent address.  Regardless, the veteran has a statutory 
right to one year to submit information or evidence in 
response to any VCAA notification, and that one-year period 
has not yet passed, nor has he otherwise waived his right to 
that response period.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled Am. 
Veterans  v. Sec'y of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003).

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  If appropriate and necessary, 
the RO should schedule the veteran for VA 
examinations that include any medical 
opinions needed to decide these claims.

3.  Thereafter, the RO should 
readjudicate these claims with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this REMAND.  If any benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative an adequate SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  38 C.F.R. 
§ 19.31 (2002).  The RO should then allow 
the appellant an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


